Citation Nr: 1119760	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for a left knee disorder.

2.	Entitlement to service connection for headaches, to include as secondary to an undiagnosed illness.

3.	Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.	Entitlement to service connection for joint pain of the lumbar spine and left shoulder, to include as secondary to an undiagnosed illness.

5.	Entitlement to service connection for tuberculosis.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1984, January 1991 to September 1991, and March 1993 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By a January 2011 RO decision, service connection for depression was granted. Thus, this matter is no longer on appeal. 

The Veteran testified at a Board hearing at the RO in Muskogee, Oklahoma in April 2011.  This transcript has been associated with the file.

The issues of entitlement to service connection for a left knee disorder, headaches, hypertension, a lumbar spine disorder, and a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT
  
At the April 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his claim for entitlement to service connection for tuberculosis.
  


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal with respect to the issue of entitlement to service connection for tuberculosis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202.

At the April 2011 Board hearing the Veteran stated that he wished to withdraw his claim of entitlement to service connection for tuberculosis.  At that time, the Board had not yet issued a final decision on this claim; therefore the Veteran's withdrawal of this issue is valid.

For the foregoing reasons, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal as to this issue should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The claim of entitlement to service connection for tuberculosis is dismissed.


REMAND

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

With regard to the Veteran's left knee disorder, the Board notes that he was seen during service with complaints of left knee pain after he fell on ice.  A service treatment record from February 1982 indicated that the Veteran had a severe left knee sprain.  At the Veteran's October 2007 VA examination the examiner provided a diagnosis of a bilateral knee strain.  However, he did not give an opinion as to whether this was related to service.  As such, the claim should be remanded.  See Barr, supra.

The Veteran has also complained of frequent headaches which began during service.  He also testified at the April 2011 Board hearing that he believed his headaches might be the result of an undiagnosed illness.  The Board notes the Veteran was seen with headache complaints during active duty.  See e.g., August 1981 and October 1993 service treatment records.  The Board notes that the Veteran was diagnosed with migraines at his October 2007 VA examination.  He was also diagnosed with mixed headaches syndrome with chronic muscle concentration headaches in a June 2009 VA treatment record.  Furthermore, at the April 2011 Board hearing the Veteran indicated there were 2 instances where he injured his head during service.  However, there is no opinion as to whether the Veteran's current headaches are related to service.  As such, the claim should be remanded for an opinion.  See Barr, supra.

The Veteran contends that his hypertension began in-service or in the alternative, that his service-connected PTSD caused or aggravated his hypertension.  The Board notes that the Veteran was given a VA examination in October 2007 and the examiner verified a diagnosis of hypertension but did not provide an opinion as to etiology.

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As the October 2007 VA examination does not include an opinion as to whether current hypertension was caused or aggravated by his service-connected PTSD, a new VA examination must be afforded. 

The Board notes that the Veteran has complained of pain in his lumbar spine and left shoulder.  See e.g., April 2011 Board hearing transcript.  The Board notes the Veteran was seen during service with similar complaints.  See e.g., August 1981 and February 1991 service treatment records.  There is no competent medical evidence addressing whether any current disability of the lumbar spine or left shoulder is related to service to include as a service-related undiagnosed illness.  Thus, these claims must be remanded for appropriate action to include scheduling the Veteran for an appropriate VA examination to reconcile the etiology of his current problems.  

It is again noted that the Veteran argues, in part, that his lumbar spine and left shoulder problems may be attributable to an undiagnosed illness incurred in service.   He has not, however, been provided with notice of how to establish entitlement to service connection for a disability due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  As this case is being remanded for other matters, the Agency of Original Jurisdiction (AOJ) should take the opportunity to correct the aforementioned defect in the VCAA notice previously provided to the Veteran.

Finally the Board notes that in a November 2007 VA treatment record the Veteran referenced benefits from the Social Security Administration (SSA).  However, these records are not found in the claims files.  Therefore, a remand is required for the AOJ to request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and her representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review

2.	The AOJ should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes information about how to establish entitlement to service connection for a disability due to an undiagnosed illness under 38 C.F.R. § 3.317.

3.	Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and etiology of his left knee, lumbar spine and left shoulder disorders.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should identify any current left knee, low back, or left shoulder diagnoses the Veteran has and if it is at least as likely as not (meaning likelihood greater than 50%), that any current disability is related to service.  The examiner should specifically reference the in-service treatment records.  

If no diagnoses are rendered, the examiner should render an opinion as to the following: Whether the Veteran has objective indications of a chronic disability manifested by symptoms such as muscle pain, joint pain and/or neuropsychological signs or symptoms which are signs and symptoms of an undiagnosed illness, that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(b) (2010).

If the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and etiology of his headaches.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should identify any current headaches the Veteran suffers from and if it is at least as likely as not (meaning likelihood greater than 50%), that any current disability is related to service.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.	Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his hypertension.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to the date of onset for hypertension to include whether it became manifest within one year of service separation and whether it is at least as likely as not (meaning likelihood greater than 50%), that the Veteran's current hypertension was proximately due to, or chronically worsened by, his service-connected PTSD.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

6.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case that includes consideration of any evidence added to the claims file since the issuance of the last supplemental statement of the case in January 2011.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


